Fourth Court of Appeals
                                       San Antonio, Texas
                                                May 5, 2022

                                           No. 04-22-00204-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2021-PA-00518
                           Honorable Mary Lou Alvarez, Judge Presiding


                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        After consideration, we GRANT IN PART real party in interest ad litem’s Motion for
Extension of Time to File a Response to the Petition for Writ of Mandamus. The real party in
interest ad litem’s response is due on or before May 20, 2022. All other relief not expressly
granted herein is DENIED.

           It is so ORDERED on May 5, 2022.

                                                                    PER CURIAM

           ATTESTED TO: _______________________
                       Michael A. Cruz,
                       Clerk of Court




1
  This proceeding arises out of Cause No. 2021-PA-00518, styled In The Interest of M.T.M.S., a Child, pending in
the 131st Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.